Order unanimously affirmed with costs. Memorandum: Supreme *961Court properly granted the motion of defendant, an Arkansas corporation, to dismiss the complaint for lack of personal jurisdiction. Although the choice of law clause contained in the parties’ distributor sales agreement is a relevant factor in determining whether defendant transacted business in New York, "absent more, it is insufficient to warrant a finding of long-arm jurisdiction pursuant to CPLR 302 (a) (1)” (Lisec Glastechnische Industrie GmbH v Lenhardt Maschinenbau GmbH, 173 AD2d 70, 72). The record does not support plaintiffs contention that defendant engaged in sufficient purposeful activity in New York to confer personal jurisdiction over defendant (see, Professional Personnel Mgt. Corp. v Southwest Med. Assocs., 216 AD2d 958; Catauro v Goldome Bank for Sav., 189 AD2d 747, 748; see generally, Kreutter v McFadden Oil Corp., 71 NY2d 460, 467). (Appeal from Order of Supreme Court, Seneca County, Bender, J.—Dismiss Complaint.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.